           Case 1:20-cv-02445-SDG Document 48 Filed 04/28/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    JENNIFER BAILEY and LANA LUFT, on
    behalf of themselves and all others similarly
    situated,
          Plaintiffs,                                           Civil Action No.
                                                               1:20-cv-02445-SDG
                           v.
    SOUTHERN THERAPY SERVICES, INC.,
          Defendant.

                                OPINION AND ORDER

         This matter is before the Court on a motion for conditional certification by

Plaintiffs Jennifer Bailey and Lana Luft [ECF 26]; a motion for leave to file an

amended answer by Defendant Southern Therapy Services, Inc. (Southern)

[ECF 33]; and a motion for leave to file a Second Amended Complaint by Plaintiffs

[ECF 35]. For the following reasons, Plaintiffs’ motion for leave is GRANTED.

Accordingly, Southern’s motion for leave and Plaintiffs’ motion for conditional

certification are DENIED AS MOOT.

I.       BACKGROUND

         Plaintiffs initiated this action on June 8, 2020.1 On June 24, Plaintiffs filed

their First Amended Complaint, asserting a claim under the Fair Labor Standards


1     ECF 1.
          Case 1:20-cv-02445-SDG Document 48 Filed 04/28/21 Page 2 of 6




Act, 29 U.S.C. § 201, et seq. (FLSA), against Southern.2 Plaintiffs allege Southern

violated the FLSA by failing to fully compensate them for the hours they worked

in excess of 40 per week.3 On August 11, Southern filed its Answer.4 On November

10, Plaintiffs filed their motion for conditional certification.5 On December 6,

Southern filed a motion for leave to file an amended answer.6 Three days later,

Plaintiffs requested leave from the Court to file a Second Amended Complaint.7

II.     DISCUSSION

        Plaintiffs request leave to file a Second Amended Complaint that (1) adds

Bo Hamil—Southern’s President and CEO—as a named defendant and

(2) substantially alters their factual allegations. After the time for amendment as a

matter of course has expired, “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

Although the Court “should freely give leave when justice so requires”—id.—it

may deny leave:



2     ECF 5.
3     See generally id.
4     ECF 11.
5     ECF 26.
6     ECF 33.
7     ECF 35.
        Case 1:20-cv-02445-SDG Document 48 Filed 04/28/21 Page 3 of 6




             [W]here there is substantial ground for doing so, such as
             undue delay, bad faith or dilatory motive on the part of
             the movant, repeated failure to cure deficiencies by
             amendments previously allowed, undue prejudice to the
             opposing party by virtue of allowance of the
             amendment, and futility of amendment.

Reese v. Herbert, 527 F.3d 1253, 1263 (11th Cir. 2008) (brackets and punctuation

omitted). See also Abramson v. Gonzalez, 949 F.2d 1567, 1581 (11th Cir. 1992).

      When a motion to amend is filed after the deadline established in a

scheduling order, the movant must demonstrate good cause under Rule 16(b)

before the Court may consider Rule 15(a). Sosa v. Airprint Sys., Inc., 133 F.3d 1417,

1419 (11th Cir. 1998). See also Fed. R. Civ. P. 16(b)(4). To consider only Rule 15(a)

without regard to Rule 16(b) “would render scheduling orders meaningless and

effectively would read Rule 16(b) and its good cause requirement out of the

Federal Rules of Civil Procedure.” Sosa, 133 F.3d at 1419. Notwithstanding, the

ultimate decision of whether to grant leave to amend remains committed to the

Court’s discretion. S. Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1240 (11th Cir.

2009); Shipner v. E. Air Lines, Inc., 868 F.2d 401, 406 (11th Cir. 1989).

      Given the history of this case, it is unclear if Plaintiffs must first establish

good cause for amendment under Rule 16(b). The September 14, 2020 Scheduling

Order adopted the deadline for amending the pleadings articulated in the Federal

Rules of Civil Procedure and Local Rules of this Court. Local Rule 7.1(A)(2)
        Case 1:20-cv-02445-SDG Document 48 Filed 04/28/21 Page 4 of 6




requires a movant to file a motion to amend the pleadings within 30 days after the

beginning of discovery. LR 7.1(A)(2), NDGa. Generally, the discovery period

commences “thirty days after the appearance of the first defendant by answer to

the complaint.” LR 26.2(A), NDGa. But the September 14, 2020 Scheduling Order

adopted the parties’ mutual agreement that the parties “shall have eight (8)

months to complete discovery once [the Court] rules on Plaintiffs’ Motion for

Conditional Certification.”8 At that time, Plaintiffs had not filed such a motion. On

November 9, the Court amended the Scheduling Order to provide that discovery

would close on May 14, 2021, regardless of the pendency of any motion. The next

day, Plaintiffs filed their motion for conditional certification, which remains

pending.

      The Court finds that, at the latest, the discovery period commenced no later

than October 9, 2020. Plaintiffs did not file their motion for leave to amend until

December 8—approximately two months later. This indicates that Rule 16(b) is

applicable. Nonetheless, the Court finds that Plaintiffs have met their burden.

According to Plaintiffs, they believed their claims to be well-pleaded at all times

prior to filing their motion for conditional certification. They now seek amendment




8   ECF 17.
        Case 1:20-cv-02445-SDG Document 48 Filed 04/28/21 Page 5 of 6




based on information obtained in discovery to cure perceived deficiencies raised

by Southern’s response in opposition to that motion. Given the early stage of this

litigation and the particular procedural history of the case, the Court finds this is

enough to establish good cause. Likewise, based on the parties’ arguments, the

Court does not find that Plaintiffs’ proposed amendments are futile or prejudicial.

Although Southern argues Hamil should not be a party to this litigation, the Court

finds insufficient reason to deny leave to amend on this basis. If Hamil believes his

inclusion in this matter is improper, he may raise that argument in a separate,

dispositive motion.

III.   CONCLUSION

       Plaintiffs’ motion for leave to file a Second Amended Complaint [ECF 35] is

GRANTED. Plaintiffs are DIRECTED to file the Second Amended Complaint on

the docket in substantially the same form as the version attached to its motion for

leave. Plaintiffs’ motion for conditional certification [ECF 26] and Southern’s

motion for leave [ECF 33] are DENIED AS MOOT. Plaintiffs must refile their
       Case 1:20-cv-02445-SDG Document 48 Filed 04/28/21 Page 6 of 6




motion for conditional certification, if any, within fourteen days after all

Defendants file an Answer.

     SO ORDERED this the 28th day of April 2021.


                                                Steven D. Grimberg
                                          United States District Court Judge
